Citation Nr: 0022347	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $6,130.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from August 1963 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Houston, Texas, which 
denied the veteran's request for waiver of an overpayment.

The veteran was granted nonservice-connected pension benefits 
by an October 1994 rating decision, effective September 1, 
1994.  In December 1997, the RO received information that the 
veteran was incarcerated at a correctional facility in the 
state of Oklahoma and terminated his benefits due to this 
incarceration.  

The veteran was informed of the termination of his pension 
benefits in September 1998, and requested a waiver of 
recovery of the overpayment in November 1998.  In February 
1999, the Committee denied the veteran's request for a waiver 
of overpayment.  The veteran appealed this decision to the 
Board.

On his June 1999 VA Form 9, Appeal to the Board, the veteran 
checked the box that he wanted to appear at a personal 
hearing before a Member of the Board at a local VA office 
(hereinafter, "Travel Board hearing").  The record 
indicates that the veteran's claims folder was subsequently 
transferred to the RO in Muskogee, Oklahoma, in order to 
accommodate the veteran's request for a Travel Board hearing.  
However, no hearing was ever conducted.  

In June 2000, the Board sent correspondence to the veteran 
requesting clarification as to whether he still wanted a 
personal hearing before a Member of the Board.  The veteran 
was informed that if he did not respond within 30 days from 
the date of this letter, then it would be assumed that he 
still wanted a Travel Board hearing.  No response appears to 
be on file from the veteran regarding this correspondence.  
Thus, the Board must conclude that he still wants a Travel 
Board hearing.  Since Travel Board hearings are scheduled by 
the RO (See 38 C.F.R. § 20.704(a)), a remand is necessary.  
Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


